Citation Nr: 1622397	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to October 1988 and November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in December 2013.  The transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

In April 2014, the Board remanded the issue on appeal for additional development.  There has been substantial compliance with each of the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the April 2014 remand, the Board requested additional development for the issue of service connection for a lumbar spine disability.  Service connection for this disability was subsequently granted in a November 2014 rating decision.  Therefore, that issue is no longer before the Board.


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran had a psychiatric disability that is related to his active service.

CONCLUSION OF LAW

The criteria for service connection for a psychiatric condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including psychoses, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Personality disorders are not generally eligible for service connection for compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9, 4.127.  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127. 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends that he suffers from PTSD as a result of service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  As an initial matter, the Veteran's STRs are negative for any complaints, treatment or diagnosis of any psychiatric issues during his service.

The Veteran underwent a Medical Evaluation Board when he separated from the service.  The chief complaint was chronic low back pain.  There is no mention of any complaint of psychiatric issues in those records.  He underwent a separation examination in April 1991.  He denied any depression or excessive worry on the Report of Medical History at that time.  Psychiatric evaluation noted normal results at that examination.  As will be noted below, the first medical evidence documenting any mental health condition is dated in November 1999, several years after service.

The Veteran claims that he experienced in-service stressors, including serving in Saudi Arabia during the Gulf War in January 1991.  Prior to the April 2014 remand, the Veteran underwent a VA examination in February 2013 and the examiner did not diagnose the Veteran with PTSD.  The examiner concluded that the Veteran did not meet the DSM-IV stressor criterion.  However, the opinion did not adequately address whether the Veteran met the stressor criteria due to a fear of hostile military or terrorist activity.  Therefore, the claim was remanded for an additional examination.  Two examinations have been conducted since the remand.

The first examination was in May 2014.  While the Veteran had previously indicated he suffered an in-service stressor, including fear of hostile military action, he did not make any such claims at the examination when asked by the examiner.  The examiner reported that the Veteran "does not meet criteria for a DSM-IV or a DSM-5 diagnosis of Post-Traumatic Stress Disorder.  He did not identify a specific Criterion A stressor related to his service in Saudi Arabia during the Gulf War in 1991, or at any other time in his military career.  The Veteran did not identify the Criterion A stressor that he identified during his initial [VA examination] for PTSD on February 6, 2013, and during his initial exam he did not identify the Criterion A stressor which he claimed in his stressor statement."

The following history was provided: "He is a 44-year-old divorced African American who served in the United States Army...He received an Honorable discharge from the service.  The Veteran said that he has been living with his mother since [being] released from prison on charges of domestic violence.  Records document that the Veteran served five years in prison for domestic violence, burglary of a habitation, and sexual assault (Psychosocial Assessment, November 12, 2008).  He said that his relationship with his mother is 'not well.'  After several queries, he said that a typical day sometimes is spent in school and sometimes, not.  Income sources for the Veteran include school loans.  The Veteran manages his own finances."

"Since his last evaluation, the Veteran worked at a manufacturing company for six months.  He alluded to problems on this job due to physical ailments but when asked directly, stated that he quit the job to go back to school.  He is studying Biology and is in his first semester of graduate school.  His grades are 'not well.'  He said that he is struggling.  He said that he is getting along fine with other students and with professors but he has to worry about his education as well as his daughter's condition."

"[The] Veteran said that he has been doing fine physically since his last evaluation.  [The] Veteran...has not had any inpatient mental health treatment or ER visits for mental health reasons since his last evaluation.  He has not attempted suicide.  Current suicidal and homicidal ideation were denied.  After this assessment began and the Veteran's demographic information was being gathered, [the Veteran] asked if he was supposed to talk about his issues.  This writer explained the process of the assessment.  The Veteran became agitated with the line of questioning (about his substance abuse history); his eyes reddened and they became glassy and/or tearful.  He stated, 'My issue, if we can finish with the small talk, is that my daughter joined the military since my last evaluation and I begged her not to.'  The Veteran said that his daughter joined the military with the MOS of super soldier.  They have made her into a psychic soldier and he has shed light on this through his website.  (MH Emotional/Behavioral Assessment dated November 6, 2009, documents that the Veteran was going to create a website on which he could charge for his writings.  This occurred after he apparently got into trouble for the content of his book, 'Militant Muslim.')  They wanted his daughter to deal with him.  His daughter entered the military January 27, 2014, and had the operation about 24 hours after entering.  He cried so uncontrollably when he received an update on January 29, that his mother had to call the police.  [The Veteran] said that he told his daughter that when they cut out her pineal gland and replaced it with a microchip, she would be dead.  He said that he had been approached about the same project and knew they would be interested in his daughter because she and he have the same genetic makeup.  He said that his daughter is dead but her body is walking around.  She graduated a month ago.  The Veteran's sister attended the graduation and brought back photographs.  He said that his daughter looks the same but he can look in her eyes and tell that her soul is different.  The Veteran said he wanted to speak to someone at the Vet Center about his concerns but didn't feel as if they would be able to understand what he was going through.  With regards to his own personal safety, the Veteran has no concerns at this point.  He said that the Bush Administration used to let those things (psychic super soldiers) off the base but the Obama Administration doesn't.  He said that once we elect a new President, things may change.  He and his daughter's mother don't speak much since he explained what happened to their daughter in the military, as she only was interested in the recruitment money.  [The Veteran] said that he cries frequently and that the crying began soon after his daughter died.  He said that he hasn't slept much for years and doesn't know to what to attribute this.  When asked about Criterion A stressors, the Veteran said that he remembers feeling helpless when he was at the behest of another person who didn't care and he's been reminded of this with the situation with his daughter.  He said that he thinks it is impossible to explain how this situation affects him today.  He went on to say, 'I cry.'  [The Veteran] denied symptoms of panic; obsessive-compulsive behaviors; generalized anxiety; anger dyscontrol and mania.  Initially, when asked about psychotic symptoms, the Veteran clarified how the super soldiers and the scientists involved in the experiment communicate.  He said that if he hears from his daughter he actually is not hearing from her but from the one who is controlling the computer/her mind.  He hears this and knows that it exists.  He felt that this writer was not going to be able to understand his experience and; therefore, stated that he does not hear voices that are not there."

The examiner reported the following observations: "[The] Veteran...was alert and oriented to time, place and person.  Dress and grooming were appropriate to the situation.  Mood and affect were angry; suspicious; guarded and defeated.  Thoughts were goal-directed.  Speech was vague and guarded, with the Veteran having to be asked numerous times for responses to general questions.  Even after he responded, he supplied vague and/or ambiguous answers.  Eye contact was intense at times; blank at others.  Immediate recall of three words was 3/3; two-minute delayed recall was 3/3.  The Veteran's attention and concentration were good as evidenced by performing five of five Serial 7s operations.  With respect to spelling a five-letter word both forward and backward, he placed five of five letters forward and five of five letters backward.  The fund of general knowledge was good.  [The Veteran] was able to name the current and previous two US Presidents and to cite a current event.  The Veteran's judgment/reasoning and analytical skills were good, as measured by interpretation of hypothetical situations and proverbial statements.  [The Veteran] does not meet criteria for a DSM-IV or a DSM-5 diagnosis of Post-Traumatic Stress Disorder.  He did not identify a specific Criterion A stressor related to his service in Saudi Arabia during the Gulf War in 1991, or at any other time in his military career.  The Veteran did not identify the Criterion A stressor that he identified during his Initial [VA examination] for PTSD on February 6, 2013, and during his Initial exam he did not identify the Criterion A stressor which he claimed in his stressor statement.  [The Veteran's] presentation was suggestive of a psychotic disorder.  Treatment records document a diagnosis of a psychotic disorder on February 25, 2009 (MH Outpatient Visit Note) and on March 9, 2009, but this diagnosis/presentation has not been consistent throughout the Veteran's treatment.  The Veteran's presentation also was suggestive of an Axis II disorder.  The Veteran provided inconsistent information to this writer during the course of his evaluation and provided inconsistent information about his substance use history during this assessment and another assessment [a back examination] which occurred on the same day...  He provided incomplete information about his legal history.  His records document inconsistent symptom reporting and presentation as well as treatment declinations due to dislike for the rules and restrictions of the treatment program (C&P Back, May 6, 2014; Psychosocial Assessment, November 12, 2008).  [The Veteran's] DSM-IV diagnosis of Personality Disorder, NOS, is being continued.  It is being denoted as Unspecified Personality Disorder, which is DSM-5 nomenclature.  The Veteran also is being diagnosed with Unspecified Schizophrenia Spectrum and Other Psychotic Disorder due to the thought processes that he presented during this examination.  Due to the vague and ambiguous responses and the general lack of information provided by the Veteran, it is not possible to identify the origin of the psychotic disorder without resorting to mere speculation.  Whether or to what extent today's presentation was influenced by variables such as substance use/abuse is unknown.  As the first mention of the disorder manifests in the Veteran's medical records 18 years post-military, it is less likely than not that the disorder was incurred in, caused or exacerbated by his military service.  Personality disorders are chronic, pervasive, maladaptive ways of interpreting and interacting with one's environment.  The Veteran's Unspecified Personality Disorder was not incurred in, caused or exacerbated by his military service."

At the second examination, in June 2014, the examiner again did not diagnose the Veteran with PTSD.  The Veteran was diagnosed with "other unspecified schizophrenia spectrum and other psychotic disorder" and "other unspecified personality disorder."  The first diagnosis was described as "a maladaptive pattern of thoughts, emotions, interpersonal functioning, and impulsivity that is pervasive and stable across a wide range of contexts."  The second diagnosis was described as "symptoms of unspecified onset and course that include delusions, hallucinations, and paranoia related to delusions."  The examiner reported that in "general the Veteran's disturbance in occupational and social function...is primarily attributable to his diagnosis of Other Unspecified Personality Disorder.  His symptoms of Other Unspecified Schizophrenia Spectrum and Other Psychotic Disorder contribute to his occupational and social barriers to a lesser degree than his symptoms of Other Unspecified Personality Disorder."

The examination report notes the following about the examination: "The Veteran was interviewed for approximately 60 (no less than 40 minutes) on June 10, 2014...  The Veteran was an unreliable source of information.  Specifically, the Veteran was unable to provide adequately precise information regarding the onset and course of mental health symptoms as outlined...  This is consistent with observations in his previous...examinations."

The report provides the following history: "Educational activities since his last exam include completing the most recent semester of graduate study towards an MS in Biology at Texas Southern University.  He denied problems getting along with teachers and peers.  He described his academic performance since his last exam as adequate and obtained an approximate GPA of 2.8.  The Veteran is currently a full time student.  His current household income consists of student loans.  He has held no jobs since his last exam..."

"The Veteran denied any mental health hospitalizations or outpatient mental health treatment since his last exam.  Mental health treatment outside the VA was denied.  The Veteran is currently prescribed no psychotropic medications."

The Veteran denied suicidal ideation, plan, or intent.  He reported that he is "angry at the world."  Upon query, he denied homicidal ideation, plan, or intent.  The examiner opined that the Veteran "is not at imminent risk for harm to self or others at this time."

The examiner noted that as "is consistent with his two previous exams, the Veteran did not report a history of events that would be related to criterion A for PTSD during today's exam."

"At the beginning of the interview [the Veteran] asked why he was offered another examination today.  This writer explained that a new request for another exam had been generated to help clarify information for regional office and that today would be a review since his last meeting five weeks ago...  [The Veteran] then made disparaging remarks about the exam process, the Veteran's previous examiner, and then stated "they [VBA] just want another negative opinion."  This writer used multi-level validation of the Veteran's subjective experience of the process.  This writer also prompted the Veteran for respectful language about this writer and my colleagues.  The Veteran was generally unresponsive to interview questions at the beginning of the exam.  When offered a break or the opportunity for an exam on a day when the Veteran was feeling more able to participate in the interview, the Veteran stated 'no that's fine, go ahead.  Well played, well played.'"

"The Veteran was queried about his current subjective mental health concerns and specifically the onset and course of delusional symptoms recorded in his previous exam.  The Veteran spoke about his daughter's military job and described it as 'classified.'  He stated that he believes that his daughter is now 'dead' because he believes the military replaced her pineal gland with a microcomputer that is controlling her and making her a super soldier.  He thinks this happened to his son as well because he has been unable to contact his son...  When asked to identify the first time the Veteran encountered the technology and 'super soldier program' he discussed above, he first stated, 'I'm a scientist so I know about it.'  He then said 'I'm studying trans-biological consciousness.'  Further query led the Veteran to state that he first encountered a 'super soldier' while at the Cleveland Correctional Center in 2005.  He states the super soldier tried to make the Veteran sign a paper giving permission for the Veteran to be killed and castrated.  He states the super soldier then tried to kill the Veteran and force the Veteran to kill himself.  The Veteran said, 'I could see he was more computer than alive.'  The Veteran then thanked this writer for listening to this experience and stated, 'I don't have anyone I can talk to about this at home.'  The Veteran was prompted to discuss when he first had an experience he felt he couldn't discuss because other's might misunderstand or find it strange.  He then stated 'all my life - maybe more so in the last couple of years.'  Upon further query, the Veteran continued to discuss 'those individuals,' the Obama administration's handling of the 'super soldier program,' his website, and articles about his views on the military and politics."

The examiner reported the following behavioral observations: "The Veteran arrived 15 minutes early for the evaluation.  He was appropriately groomed and casually dressed.  He appeared his stated age.  Gait was slow.  The Veteran ambulates without assistive technology.  Manner was initially uncooperative and hostile but became cooperative after approximately five minutes.  Eye contact was appropriate.  Speech was unremarkable.  Thought processes were illogical and tangential.  There was evidence of delusions as outlined above.  Previous exams suggest a history of auditory hallucinations.  Mood was euthymic.  Affect was mood congruent.  ADLs are grossly intact.  The Veteran manages his hygiene and household chores independently.  Medication use is currently denied.  The Veteran is unlicensed to drive.  The Veteran was oriented to person, place, time, and situation.  With regard to concentration, he accurately completed the serial 7's task.  He was able to spell a 5-letter word both forward and backward.  Fund of basic information is generally adequate.  Immediate retention was good.  The Veteran demonstrated adequate understanding of a proverb.  After a 3-minute delay, the Veteran was able to recall 3/3 words with no cues.  Judgment as assessed during examination appears good.  Insight appears poor."

The examiner gave the following conclusion: "The Veteran's diagnosis of Other Unspecified Personality Disorder was continued due to reported symptoms outlined...  These symptoms have been present since his last exam.  A personality disorder is, by definition, a pattern of interpersonal behavior that develops over the course of childhood and adolescence with no clear or identifiable antecedent.  Thus, this writer must opine that the Veteran's personality disorder is by definition NOT (0%) due to or exacerbated beyond its natural course by any identifiable in service injury or event.  The Veteran was also diagnosed with Other Unspecified Schizophrenia and Psychotic Disorder due to reported symptoms outlined...  The Veteran's DD-214 shows Honorable Discharge; his personnel records indicate no disturbances in conduct during military service; the Veteran's in-service medical records show no reports of mental health complaints; his exit examination on April 2, 1991 documents no mental health complaints; and his entrance exam dated December 29, 1987 also documents no mental health complaints.  As stated by [the examiner of] his previous...examination, the Veteran's first medical documentation of mental health concerns is dated 18 years after his discharge from military service.  The Veteran's self-report is unreliable with regard to specific details of onset and course of his symptoms as documented above and in previous examinations.  The preponderance of evidence today, therefore, is consistent with an etiology and onset of symptoms after the Veteran's military discharge with 2005 in particular being a likely year of first acute psychotic spectrum disturbance.  In light of this evidence, this writer must opine that the Veteran's Other Unspecified Schizophrenia and Psychotic Disorder is not (0%) due to or exacerbated beyond its natural course by any identifiable in service injury or event."

The Board also considered the Veteran's post-service treatment records.  Treatment records indicate the Veteran first sought VA care for mental health reasons in November 1999.  He was diagnosed with Depression NOS.  The Board notes that the examiners dated onset much later than 1999.  However, while there is a mention of depression in November 1999 there was no follow-up care or treatment for several years.  The stressors were identified as past partners and children he fathered with past partners.  There is no indication that the Veteran was suffering from any chronic mental condition related to service.

While the June 2013 examination was found to be inadequate as it concerned a diagnosis of PTSD because the examiner did not consider whether the Veteran's reported stressors should be considered under the regulation pertaining a stressor based on fear or hostile military or terrorist activity (see 38 C.F.R. § 3.304(f)(3)), the examiner specifically found that the 1999 diagnosis of depression was not continued "due to the lack of recent medical documentation by licensed professionals of any ongoing mental health symptoms and the aforementioned inconsistencies of his self-report."  Similarly, the two 2014 examiner did not diagnose depression.

Following the Veteran's prison sentence and beginning in 2008, as noted by the examiners, treatment begins for mental problems.  Since that time he has been treated with both homelessness case management substance abuse outpatient treatment and psychiatric medication management.  

At that earlier examination, the Veteran reported stressors from his time in service.  The Veteran reported that in January 1991 he was deployed to the port at Dammam Saudi Arabia.  He was assigned to unload ammunition vehicles.  He stated that on the first night he was there chemical weapon alarms sounded.  He also stated that he viewed missiles in the sky fly over his location.  He denied witnessing anyone injured or killed at any time during the event.  He reported no impact of missiles or use of chemical weapons in his location.  He stated he felt some vibration from what he presumed to be the impact of the missiles.  The Veteran also reported that he was left behind during the Gulf War and had to live in a movie theater in an unidentified Saudi Arabian town with another soldier for approximately two weeks.

Prior to the examination, in February 2010, the Veteran submitted statements wherein he claimed his psychiatric problems were related to racially charged incidents during the Gulf War.  Among other items, he claimed that African American soldiers were withheld from having ammo and that the command did not value their lives as much as white soldiers.

Initially, the Veteran claimed in a statement submitted in February 2008, that the base he was stationed at in Saudi Arabia was attacked by Scud missiles and that the missiles included chemical weapons.  The U.S. Army and Joint Services Records Research Center (JSRRC) was contacted to confirm the Veteran's alleged stressor.  In a January 2010 response, the JSRRC found that the base the Veteran lived at was 10 miles from the location of the nearest site of a Scud missile attack.  Therefore, the Veteran's first alleged stressor was never verified.

The Board notes that the Veteran's claims regarding the stressors have changed several times over the years.  Also, at the two most recent examinations, he provided no information at all on any alleged stressors from the Gulf War.  The Veteran failed to provide any information for the examiners on his alleged experiences in Saudi Arabia.  The credibility of the Veteran is suspect.  This has also been the conclusion of the examiners.  The lack of any support for his initial claim of stressors and his apparent abandonment of those assertions weighs against service connection.

The post-service treatment records also weigh against service connection.  While there was an initial assessment of depression, the records do not indicate that this diagnosis was made after an examination that would conform to the requirement of DSM-IV.  38 C.F.R. § 4.125.  Also, as indicated by the recent examiners, there was no follow-up treatment for depression and there has been no psychiatric treatment for several years as the Veteran denied any such treatment.

Also, the Veteran's credibility weighs against service connection.  First, the Veteran has changed the alleged stressors a few times and provided differing accounts throughout this appeal.  Also, at the most recent examinations he provided no corroborative evidence of any in-service stressors.

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, the psychiatric issue could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his mental health disabilities.  More importantly in this case, as noted above, the Veteran lacks credibility.  The Board does not find the Veteran's stressors credible.

In summary, the evidence does not demonstrate that the Veteran has a psychiatric disorder that is related to service.  He denied any mental health issues at his separation examination.  There are no STRs showing mental health treatment or complaints.  The Veteran underwent a single mental health assessment in 1999 that was not followed with any treatment and which was noted to be related to stressors other than his military service.  Also, no mental health specialist has linked the Veteran's reported in-service stressors with any mental health condition.  Further, examiners did not diagnose the Veteran with PTSD and did not diagnose any other mental health condition that is related to service.  There is no evidence of a link between the currently diagnosed psychotic disorder or personality disorder and service.  There is no evidence of a diagnosis of a psychotic disorder within one year of service.  A personality disorder is not a disease for the purposes of service connection.  Accordingly, as evidence of record fails to provide a link between any current mental health condition and service, the Veteran's appeal is denied.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 54-55.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


